         Case 1:00-cv-01898-VSB Document 4614 Filed 02/24/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                                                                                           2/24/2021

 NEW JERSEY DEPARTMENT OF                          MASTER FILE NO.: 1:00-1898
 ENVIRONMENTAL PROTECTION; THE                     MDL No.: 1358 (VSB)
 COMMISSIONER OF THE NEW JERSEY
 DEPARTMENT OF ENVIRONMENTAL                       Civil Action No.: 08-00312 (VSB)
 PROTECTION; and THE
 ADMINISTRATOR OF THE NEW JERSEY
 SPILL COMPENSATION FUND,                          ORDER OF DISMISSAL AS TO
                                                   DEFENDANT TOTAL
 Plaintiffs,                                       PETROCHEMICALS & REFINING USA,
                                                   INC. ONLY
 v.

 ATLANTIC RICHFIELD CO., et al.

 Defendants


        THIS MATTER, having been amicably resolved between the plaintiffs, New Jersey

Department of Environmental Protection, the Commissioner of the New Jersey Department of

Environmental Protection, and the Administrator of the New Jersey Spill Compensation Fund and

Defendant TOTAL PETROCHEMICALS & REFINING USA, INC. only, the matter as to TOTAL

PETROCHEMICALS & REFINING USA, INC. only shall be and hereby is dismissed with

prejudice, with each side to bear its own costs.


                                                            _____________________________
                                                            Hon. Vernon S. Broderick
                                                            United States District Judge

                                                            DATE: 2/24/2021
